Title: To George Washington from Samuel Fraunces, 23 October 1793
From: Fraunces, Samuel
To: Washington, George


          
            Hond Sir
            Philada 23d October 1793
          
          I received your letter last Evening—and it gives me
            the greatest Satisfaction that my conduct meets your approbation—was any accident to
            happen in the Famely it would not be for want of my care and attention I strictly adhere
            to your directions in every point—The House is clean and ready for your return and every
            thing in proper order—I long to see you home where I think you will be as safe as any
            where—as our Neibourhood is entirely clear of any infection—The Fever still continues to
            abate in the City but rages in Southwark & other out parts—You mention if any of the
            Famely should be taken ill to take advice which cannot be done as there i⟨s⟩ no Person
            of any consequence left but I hope we shall want none as your direction is quite
            sufficient—several Famelys however begin to return as it is thought they may with
            Safety—I Knew that the President lent Mr Osborn Money
            & in consequence made an enquiry before I received your Letter, & found none but
            fifteen dollrs with his distressed Wife which She took to the Hospital with her his
            Trunk and some of his Cloaths are here which I detained untill I heard from you—The
            Trunk is locked what is in it I do not know—Mrs Emerson
            is well and gives her duty to Madam but She is much oppressed in Spirits—Yr dutifull
            Servt
          
            Samuel Fraunces
          
        